Brosman, Judge
(concurring):
The law of this case is uncomplicated and quite clear; difficulty only arises in its application. However, a critical examination of the record of Volante’s trial has convinced me that enough was present to sustain the law officer’s ruling with respect to the admissibility of the information obtained through the challenged search. I am reasonably sure that I would not have decided the issue as he did — but this is quite beside the mark, for there was sufficient evidence to support his determination.